PER CURIAM.
This is a companion case to Forrest v. Carter, 308 So.2d 141, opinion filed this date. Sufficient facts for the disposition of this case are there recited. As in that case, the sole issue is the propriety of the entry of the final summary judgment in favor of the defendant, appellee. The principles relative to summary judgments are thoroughly set forth in the companion case above mentioned. Although the conflicts in the record sub judice relate to material facts which are different from those material in the case of Forrest v. Carter, nevertheless our examination of the record reveals that here, as there, genuine issues exist as to material facts which must be resolved by a jury.
Accordingly, the summary final judgment here appealed is reversed and this case is remanded from further proceedings consistent herewith.
RAWLS, C. J., and BOYER and Mc-CORD, JJ., concur.